                                          Case 3:18-cr-00203-EMC Document 622 Filed 11/29/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                           Case No. 18-cr-00203-EMC-1
                                   8                   Plaintiff,                           ORDER RE SPECIFIC UNANIMITY
                                                                                            AND MULTIPLE CONSPIRACIES
                                   9            v.                                          RELATING TO CHICKEN OF THE SEA
                                                                                            INTERNATIONAL, INC.
                                  10    CHRISTOPHER LISCHEWSKI,
                                                                                            Docket Nos. 619 & 620
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Following Defendant’s motion under Fed. R. Crim. P. 29, the Court ordered briefing on
                                  14   whether the jury must unanimously agree on whether Shue Wing Chan and/or other Chicken of
                                  15   the Sea individuals specifically participated in price fixing or instead whether unanimity is only
                                  16   required as to Chicken of the Sea’s participation. Having reviewed the papers and the authorities
                                  17   cited therein, the Court concludes that so long as the jury unanimously finds Defendant guilty of a
                                  18   conspiracy to fix prices with Chicken of the Sea, the means by which he reached the agreement—
                                  19   e.g., via a direct understanding with Shue Wing Chan or via Kenneth Worsham’s communications
                                  20   with Michael White and/or John Sawyer—need not be unanimously decided. The single
                                  21   overarching conspiracy charged in this case is the agreement to fix prices amongst the three
                                  22   competing tuna companies—Bumble Bee, Starkist, and Chicken of the Sea. These companies are
                                  23   the actors in the market with the ultimate power to set prices. See Am. Needle, Inc. v. Natl.
                                  24   Football League, 560 U.S. 183, 195 (2010) (“The relevant inquiry, therefore, is whether there is a
                                  25   ‘contract, combination . . . [] or conspiracy’ amongst ‘separate economic actors pursuing separate
                                  26   economic interests[.]’”); see also United States v. Hilton Hotels Corp., 467 F.2d 1000, 1007 (9th
                                  27   Cir. 1972) (“a corporation is liable under the Sherman Act for the acts of its agents in the scope of
                                  28   their employment, even though contrary to general corporate policy and express instructions to the
                                          Case 3:18-cr-00203-EMC Document 622 Filed 11/29/19 Page 2 of 5




                                   1   agent.”). Individuals such as Kenneth Worsham, Scott Cameron, Mike White, John Sawyer, Shue

                                   2   Wing Chan, and the Defendant, whether or not they were indicted as co-conspirators, acted as

                                   3   agents for these corporate principals—the economic actors at the center of the case. The precise

                                   4   paths of communications (and identities of the individuals who were party to the communications)

                                   5   that led to or comprised the agreement(s) constitute the means of the overarching conspiracy.

                                   6   While the jury must unanimously agree on which economic actors were parties to the agreement, it

                                   7   need not unanimously agree on the precise means by which that agreement was effectuated. See,

                                   8   e.g., Richardson v. United States, 526 U.S. 813, 817 (1999) (“Where . . . an element of robbery is

                                   9   force or the threat of force, some jurors might conclude that the defendant used a knife to create

                                  10   the threat; others might conclude he used a gun. But that disagreement—a disagreement about

                                  11   means—would not matter as long as all 12 jurors unanimously concluded that the Government

                                  12   had proved the necessary related element, namely, that the defendant had threatened force.”);
Northern District of California
 United States District Court




                                  13   United States v. Hofus, 598 F.3d 1171, 1176 (9th Cir. 2010) (“an indictment may allege that a

                                  14   defendant committed an offense by one or more specified means but we have never suggested that

                                  15   in returning general verdicts in such cases the jurors should be required to agree upon a single

                                  16   means of commission . . . .”) (internal quotations and citations omitted); see also United States v.

                                  17   Bibbero, 749 F.2d 581, 587 (9th Cir. 1984) (“A single conspiracy may involve several

                                  18   subagreements or subgroups of conspirators.”).

                                  19          In re Grand Jury Proceedings, 797 F.2d 1377, 1379 (6th Cir. 1986) relied upon by

                                  20   Defendant is inapposite. There the court rejected a single conspiracy theory in assessing an

                                  21   alleged violation of the Double Jeopardy Clause; it was not analyzing the unanimity requirement.

                                  22   In any event, even if the legal analysis were apt, the facts are entirely different. That case charged

                                  23   conspiracy to rig bids in Kentucky, which was not part of a previously-acquitted conspiracy to rig

                                  24   bids in Montana. The two rigged bids were distinct in scope and place and involved different

                                  25   transactions charged in two different courts. Here, the Government charges that Defendant fixed

                                  26   prices with Chicken of the Sea during the conspiracy period charged in the Indictment; it did so

                                  27   through Mr. Worsham’s discussions with Mr. White and Mr. Sawyer and through Defendant’s

                                  28   direct discussions with Mr. Chan. These communications occurred in the same time period,
                                                                                         2
                                          Case 3:18-cr-00203-EMC Document 622 Filed 11/29/19 Page 3 of 5




                                   1   driven by the same objective (fixing prices) directed at the same economic actor—Chicken of the

                                   2   Sea. In re Grand Jury Proceedings is distinguishable.

                                   3          The Court need not address whether its conclusion on this point mandates a particular

                                   4   disposition of Defendant’s Rule 29 motion or issuance of other relief should it find there is

                                   5   insufficient evidence that Mr. Chan reached an agreement to fix prices directly with Defendant.

                                   6   Out of abundance of caution, in taking Defendant’s Rule 29 motion under submission, it will give

                                   7   the special verdict form attached hereto.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: November 29, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
                                         Case 3:18-cr-00203-EMC Document 622 Filed 11/29/19 Page 4 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00203-EMC-1
                                   8                     Plaintiff,
                                                                                          VERDICT FORM
                                   9             v.

                                  10     CHRISTOPHER LISCHEWSKI,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          WE, THE JURY, in the above-entitled case, unanimously find the answer to the following:

                                  15

                                  16

                                  17          Question 1:

                                  18          We, the Jury, unanimously find the defendant, Christopher Lischewski,

                                  19          GUILTY ____ or NOT GUILTY ____ (check one) of participating in a conspiracy to fix

                                  20   prices of canned tuna in violation of the Sherman Act, 15 U.S.C. § 1, as charged in Count One of

                                  21   the Indictment.

                                  22

                                  23

                                  24          If you checked “GUILTY” in Question 1, please answer Question 2.

                                  25          If you checked “NOT GUILTY” in Question 1, ignore Question 2.

                                  26

                                  27

                                  28
                                         Case 3:18-cr-00203-EMC Document 622 Filed 11/29/19 Page 5 of 5




                                   1          Question 2:

                                   2          We, the Jury, unanimously find the conspiracy to fix prices charged in Count One of the

                                   3   Indictment involved defendant and at least one other company, as specified below (check one):

                                   4

                                   5          (1)    Only StarKist ______, or

                                   6          (2)    Only Chicken of the Sea ______, or

                                   7          (3)    StarKist and Chicken of the Sea ______

                                   8
                                   9

                                  10          If you checked (2) on Question 2, please answer Question 3.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Question 3:

                                  14          We, the Jury, unanimously agree that there was at least one Chicken of the Sea participant

                                  15   in the conspiracy other than Shue Wing Chan.

                                  16
                                                     Yes______                                    No ______
                                  17

                                  18

                                  19

                                  20
                                              PLEASE SIGN AND DATE BELOW.
                                  21

                                  22

                                  23
                                       Dated: ____________________, 2019
                                  24

                                  25
                                                                                      ______________________________________
                                  26                                                   Foreperson
                                  27

                                  28
                                                                                       2
